Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Notice of Change of Examiner
The examiner assigned to the application has changed from Zachary C. Howard to Maytee M. Contes-De Jesus. 

Election/Restrictions
Applicant’s species election without traverse of (1) pigment epithelium-derived factor (PEDF) as one species of factor, (2) adipose-derived from another (allogeneic) as one species of mesenchymal stem cell source, and (3) inheritable as one species of dilated cardiomyopathy in the reply filed on 10/06/2022 is acknowledged. Based on the results of the search, the species election requirement between the species of Group (2) and Group (3) has been withdrawn. No further restriction or species election is required.

Status of the Claims

Claims 1-11 and 13-21 are currently pending.
Claim 12 is cancelled.
Claims 1-11 and 13-21 have been considered on the merits.


Priority

Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Specification

The disclosure is objected to because of the following informalities: use of trademarks in specification. 

The use of the terms STEM-CELLBANKER® (0073), FACS™ (0074,0024, FACSCanto™ II (0074), FACSDiva™ (0074), Beriplast® (0075, 0077-Table 2), Beckman Optima™ (0093), which are a trade names or marks used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

The disclosure is objected to because of the following informalities: The title of the invention is not descriptive. 

A new title is required that is clearly indicative of the invention to which the claims are directed. The current title is “Therapeutic Agent for Dilated Cardiomyopathy” but the claims are directed to a method for treating dilated cardiomyopathy.

Appropriate correction is appreciated.


Claim Objections

Claims 4, 5, 14 and 15 are objected to because of the following informalities: use of acronyms and minor grammatical errors.  

The term “exosome” in claims 4, 14 and 15 is objected to because the term is in singular form but it is preceded by the plural linking verb “are”, and in the interest of improving claim form, it is suggested that the term be amended to recite “exosomes”. 

Claim 5 is objected to because the first time an acronym is utilized in a claim-set, said acronym should be spelled out in its entirety followed by said acronym in parenthesis (e.g. Interleukin 10 (IL-10), hepatocyte growth factor (HGF), serpin family F member 1 (SERPINF1)).

Appropriate correction is appreciated.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 13-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claims 1, 10 and 11 recite “administering at least one selected from the group” but do not disclose if the administering step is performed to a subject. Therefore, the scope of the claims is uncertain and the claims are rendered indefinite.
 
Claims 6, 19, 20 and 21 recite “wherein the mesenchymal stem cells are allogeneic to a subject”. However, claim 1, from which claims 6, 19, 20 and 21 depend, does not recite that the administering step is performed to a subject. Therefore, since there is no limitation directed to administering mesenchymal stem cells to a subject, there is insufficient antecedent basis for the limitation “wherein the mesenchymal stem cells are allogeneic to a subject” in the claim and it is rendered indefinite. 

Claims 2-5, 7-9, and 13-18 are included in this rejection because these claims depend from above rejected claims and fail to remedy the noted indefiniteness.

Appropriate correction is required.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 4, 6, 7, 9-11, 14, 19, and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Grinnemo et al. (WO 2015/076717 A2, 2015) (Ref. of Record).

The limitation in claims 1, 10 and 11 of “administering at least one selected from the group consisting of mesenchymal stem cells and microparticles derived from mesenchymal stem cells” will be interpreted hereupon as “administering at least one selected from the group consisting of mesenchymal stem cells and microparticles derived from mesenchymal stem cells to a subject in need thereof”. 

With respect to claims 1, 10 and 11, Grinnemo teaches methods of culturing mesenchymal stem cells (MSCs) and treating cardiac diseases and disorders, including dilated cardiomyopathy, by administering the MSCs and/or extracellular vesicles derived from said MSCs to a patient (pg. 1, par. 1; pg. 6, par. 1; claim 9). The limitations of “for inhibiting fibrosis” in claim 10 and “for inhibiting cardiac hypertrophy” in claim 11 would be inherent results of practicing the claimed methods. With respect to claim 2, Grinnemo teaches that the treatment methods involve extracellular vesicles (microparticles) derived from the MSCs (pg. 3, par. 1). Since the vesicles are derived from the MSCs, the capacity of the MSCs to secrete microparticles (vesicles), as recited in claim 2, is evident and is inherent to the cells taught by Grinnemo. With respect to claims 4, 14 and 21, Grinnemo teaches that the extracellular vesicles (microparticles) may be exosomes obtainable from the MSCs (pg. 25, par. 5). With respect to claims 6, 19 and 21, Grinnemo teaches using allogeneic MSCs in the disclosed methods, and with respect to claim 7, Grinnemo teaches that the MSCs may be obtained from various tissues, including adipose tissue, bone marrow and cord blood (pg. 11, par. 3; pg. 1, par. 2; pg. 16, par. 1). With respect to claim 9, Grinnemo teaches that the MSCs are cryopreserved (pg. 1, par. 3; pg. 22, par. 3). 
Therefore, the reference anticipates the claimed subject matter.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6, 7, 9-11, 13-15 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Grinnemo et al. (WO 2015/076717 A2, 2015) (Ref. of Record) in view of Lai et al. (Stem Cell Research, 2010) (Ref. of Record).

The limitation in claims 1, 10 and 11 of “administering at least one selected from the group consisting of mesenchymal stem cells and microparticles derived from mesenchymal stem cells” will be interpreted hereupon as “administering at least one selected from the group consisting of mesenchymal stem cells and microparticles derived from mesenchymal stem cells to a subject in need thereof”. 

With respect to claims 1, 10 and 11, Grinnemo teaches methods of culturing mesenchymal stem cells (MSCs) and treating cardiac diseases and disorders, including dilated cardiomyopathy, by administering the MSCs and/or extracellular vesicles derived from said MSCs to a patient (pg. 1, par. 1; pg. 6, par. 1; claim 9). The limitations of “for inhibiting fibrosis” in claim 10 and “for inhibiting cardiac hypertrophy” in claim 11 would be inherent results of practicing the claimed methods. With respect to claim 2, Grinnemo teaches that the treatment methods involve extracellular vesicles (microparticles) derived from the MSCs (pg. 3, par. 1). Since the vesicles are derived from the MSCs, the capacity of the MSCs to secrete microparticles (vesicles), as recited in claim 2, is evident and is inherent to the cells taught by Grinnemo. With respect to claims 4, 14 and 21, Grinnemo teaches that the extracellular vesicles (microparticles) may be exosomes obtainable from the MSCs (pg. 25, par. 5). With respect to claims 6, 19 and 21, Grinnemo teaches using allogeneic MSCs in the disclosed methods, and with respect to claim 7, Grinnemo teaches that the MSCs may be obtained from various tissues, including adipose tissue (pg. 11, par. 3; pg. 1, par. 2; pg. 16, par. 1). With respect to claim 9, Grinnemo teaches that the MSCs are cryopreserved (pg. 1, par. 3; pg. 22, par. 3). 

	With respect to claims 3 and 13, Grinnemo teaches methods of culturing mesenchymal stem cells (MSCs) and treating cardiac diseases and disorders, including cardiomyopathy and specifically, dilated cardiomyopathy, by administering the MSCs and/or extracellular vesicles derived from said MSCs to a patient (pg. 1, par. 1; pg. 6, par. 1; claim 9). Grinnemo teaches that the treatment methods involve extracellular vesicles (microparticles) derived from the MSCs (pg. 3, par. 1). Since the vesicles are derived from the MSCs, the capacity of the MSCs to secrete microparticles (vesicles) is evident and is inherent to the cells taught by Grinnemo. With respect to claim 15, Grinnemo teaches that the extracellular vesicles (microparticles) may be exosomes obtainable from the MSCs (pg. 25, par. 5). Nevertheless, Grinnemo does not teach that the microparticles have an average particle size of 1,000 nm or less, as recited in claims 3 and 13. Grinnemo does not teach that the microparticles having an average size of 1,000 nm or less are exosomes, as recited in claim 15. While Grinnemo teaches using allogeneic MSCs for administering to a patient, Grinnemo does not teach that the allogeneic MSCs contain microparticles having an average size of 1,000 nm or less, as recited in claim 20.

However, with respect to claims 3 and 13, Lai teaches that MSCs mediate cardioprotection during myocardial ischemia/ reperfusion injury by secreting paracrine factors, and further teaches that the factors are particles that have a diameter of 50- to 100-nm (1,000 or less) (see abstract; pg. 215, right column, par. 3; Fig. 1B). With respect to claim 15, Lai visualized the spherical structures secreted by MSCs with electron microscopy and observed that, based on the size range and morphology, the secreted particles were phospholipid vesicles known as exosomes (pg. 215, right column, par. 3). Lai further teaches that these exosomes are cardioprotective components in MSC paracrine secretion and are mediators of tissue repair (pg. 219, right column, par. 3). Moreover, Lai explains that exosomes serve as vehicles to facilitate the crossing of membranes of secreted membrane and intracellular proteins that mediate the cardioprotective effect (pg. 215, left column, par 3). 

Accordingly, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the claimed invention to use MSCs and/or microparticles derived from the MSCs having an average particle size of 1,000 nm or less as a treatment for cardiac diseases and, specifically, dilated cardiomyopathy because there was prior knowledge, taught by Lai, that MSCs secrete paracrine factors that mediate cardioprotective effects and that these factors are transported via exosomes that have a diameter of 50-100 nm. Since Grinnemo taught the use and administering of MSCs and MSC-derived extracellular microparticles as treatment for dilated cardiomyopathy, one with ordinary skill in the art would have had a reasonable expectation of success in combining the teachings of Grinnemo and Lai to reach the conclusion that the microparticles secreted by MSCs that enhance tissue repair and reduce cardiac damage are exosomes that have an average size of 1,000 nm or less, and that these exosomes contain the factors responsible for mediating the therapeutic effects. 

Furthermore, since Grinnemo explicitly teaches administering MSCs and MSC-derived microparticles as treatment for cardiac diseases, including dilated cardiomyopathy, and also teaches using allogeneic MSCs, a skilled artisan would have been motivated to practice the same or similar method to treat dilated cardiomyopathy and further investigate MSCs and the secreted factors through different techniques available at the time the invention was made, such as electron microscopy, and would have observed that the factors or microparticles secreted by MSCs have a size or diameter of less than 1,000 nm. 

Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Claims 1-7, 9-11, 14, 16, 18, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Grinnemo et al. (WO 2015/076717 A2, 2015) (Ref. of Record) in view of Liang et al. (European Heart Journal, 2013) (Ref. of Record). 

The limitation in claims 1, 10 and 11 of “administering at least one selected from the group consisting of mesenchymal stem cells and microparticles derived from mesenchymal stem cells” will be interpreted hereupon as “administering at least one selected from the group consisting of mesenchymal stem cells and microparticles derived from mesenchymal stem cells to a subject in need thereof”. 

With respect to claims 1, 10 and 11, Grinnemo teaches methods of culturing mesenchymal stem cells (MSCs) and treating cardiac diseases and disorders, including dilated cardiomyopathy, by administering the MSCs and/or extracellular vesicles derived from said MSCs to a patient (pg. 1, par. 1; pg. 6, par. 1; claim 9). The limitations of “for inhibiting fibrosis” in claim 10 and “for inhibiting cardiac hypertrophy” in claim 11 would be inherent results of practicing the claimed methods. With respect to claim 2, Grinnemo teaches that the treatment methods involve extracellular vesicles (microparticles) derived from the MSCs (pg. 3, par. 1). Since the vesicles are derived from the MSCs, the capacity of the MSCs to secrete microparticles (vesicles), as recited in claim 2, is evident and is inherent to the cells taught by Grinnemo. With respect to claims 4, 14 and 21, Grinnemo teaches that the extracellular vesicles (microparticles) may be exosomes obtainable from the MSCs (pg. 25, par. 5). With respect to claims 6, 19 and 21, Grinnemo teaches using allogeneic MSCs in the disclosed methods, and with respect to claim 7, Grinnemo teaches that the MSCs may be obtained from various tissues, including adipose tissue (pg. 11, par. 3; pg. 1, par. 2; pg. 16, par. 1). With respect to claim 9, Grinnemo teaches that the MSCs are cryopreserved (pg. 1, par. 3; pg. 22, par. 3). 

	With respect to claims 5, 16 and 18, Grinnemo does not teach that the microparticles secreted by MSCs comprise pigment epithelium-derived factor (PEDF) or that specifically exosomes comprise PEDF. However, Liang determined how age-related expression of PEDF affects MSC therapeutic efficacy for myocardial infarction (see abstract). Liang teaches that paracrine factor PEDF, secreted by MSCs, is a protein with antiangiogenic, anti-inflammatory properties that regulate myocardial infarction pathologic processes and that older MSCs secrete significantly greater PEDF levels compared to young MSCs (pg. 1682, left column, par. 2). Liang further studied whether different PEDF levels could affect the efficacy of MSCs for myocardial infarction and observed that older MSCs express and secrete more PEDF in infarct region compared to young MSCs, leading to impaired therapeutic efficacy against myocardial infarction injury (abstract; pg. 1688, left column; Fig. 6). Moreover, Liang reported that the effects of PEDF are dose-dependent, having detrimental effects when overexpressed and secreted by older MSCs in the infarct region, but improving recovery and preventing deleterious remodeling when secreted in lower levels by young MSCs, confirming that MSCs regulate myocardial infarction pathological processes through secretion of various factors, including PEDF (pg. 1682, left column, par.1; pg. 1688, left column, par. 2; pg. 1689, right column, par. 2). Additionally, Liang knocked-out PEDF expression in old MSCs and observed improved MSC therapeutic efficacy (abstract).

	Accordingly, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the claimed invention to treat dilated cardiomyopathy by administering MSCs and/or microparticles derived from the MSCs comprising PEDF because Liang taught that PEDF critically influences MSC therapeutic efficacy in myocardial infarction treatment and that PEDF is secreted by MSCs, together with other factors that contribute to cardiac repair (pg. 1688, right column, par.2). Moreover, since Grinnemo taught a method of treating dilated cardiomyopathy with MSCs and MSC-derived vesicles having advantageous polypeptide profiles (microparticles such as exosomes), one of ordinary skill in the art would have been motivated to combine both teachings and conclude that the secretion of PEDF by MSCs is crucial for tissue repair in damaged cardiac tissue, and that, since MSCs secrete microparticles, including exosomes, PEDF could be secreted along with other factors with or in the microparticles taught by Grinnemo and influence MSC therapeutic effects in cardiac tissue after damage, for the benefit of repairing and recovering cardiac tissue after injury. Furthermore, the secretion of microparticles or exosomes from MSCs would be inherent to the MSCs used while practicing the method, unless an active step of inducing the expression and secretion of PEDF with the exosomes is performed. 

Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Grinnemo et al. (WO 2015/076717 A2, 2015) (Ref. of Record) in view of Lai et al. (Stem Cell Research, 2010) (Ref. of Record) (as applied to claims 1-4, 6, 7, 9-11, 13-15 and 19-21 above), and further in view of Liang et al. (European Heart Journal, 2013) (Ref. of Record).

The teachings of Grinnemo and Lai can be found in the previous rejection above.

With respect to claim 17, Grinnemo does not teach that the microparticles secreted by MSCs having an average size of 1,000 nm or less comprise pigment epithelium-derived factor (PEDF). However, Liang teaches how age-related expression of PEDF in MSC affects MSC therapeutic efficacy for myocardial infarction (see abstract). Liang teaches that paracrine factor PEDF, secreted by MSCs, is a protein with antiangiogenic, anti-inflammatory properties that regulate myocardial infarction pathologic processes and that older MSCs secrete significantly greater PEDF levels compared to young MSCs (pg. 1682, left column, par. 2). Liang further studied whether different PEDF levels could affect the efficacy of MSCs for myocardial infarction and observed that older MSCs express and secrete more PEDF in infarct region compared to young MSCs, leading to impaired therapeutic efficacy against myocardial infarction injury (abstract; pg. 1688, left column; Fig. 6). Moreover, Liang reported that the effects of PEDF are dose-dependent, having detrimental effects when overexpressed and secreted by older MSCs in the infarct region, but improving recovery and preventing deleterious remodeling when secreted in lower levels by young MSCs, confirming that MSCs regulate myocardial infarction pathological processes through secretion of various factors, including PEDF (pg. 1682, left column, par.1; pg. 1688, left column, par. 2; pg. 1689, right column, par. 2). Additionally, Liang knocked-out PEDF expression in old MSCs and observed improved MSC therapeutic efficacy (abstract). 
Lai teaches that MSCs mediate cardio protection during myocardial ischemia/ reperfusion injury by secreting paracrine factors, and further teaches that the factors are particles that have a diameter of 50- to 100-nm (1,000 nm or less) (see abstract; pg. 215, right column, par. 3; Fig. 1B).

Accordingly, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the claimed invention to treat dilated cardiomyopathy by administering MSCs and/or MSC-derived microparticles comprising PEDF because Liang taught that PEDF critically influences MSC therapeutic efficacy in myocardial infarction treatment and that PEDF is secreted by MSCs, together with other factors that contribute to cardiac repair (pg. 1688, right column, par.2). Moreover, since Grinnemo taught a method of treating dilated cardiomyopathy with MSCs and MSC-derived vesicles having advantageous polypeptide profiles (microparticles), one of ordinary skill in the art would have been motivated to combine both teachings and conclude that the secretion of PEDF by MSCs is crucial for tissue repair in damaged cardiac tissue, and that, since MSCs secrete microparticles, PEDF could be secreted along with other factors with or in the microparticles taught by Grinnemo and influence MSC therapeutic effects in cardiac tissue after damage, for the benefit of repairing and recovering cardiac tissue after injury. Furthermore, the secretion of microparticles from MSCs and the secreted factors would be inherent to the MSCs used while practicing the method, unless an active step of inducing the expression and secretion of PEDF with the microparticles is performed. 

Moreover, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the claimed invention to use microparticles derived from the MSCs having an average particle size of 1,000 nm or less as a treatment for cardiac diseases and, specifically, dilated cardiomyopathy because there was prior knowledge, taught by Lai, that MSCs secrete paracrine factors that mediate cardioprotective effects and that these factors are transported via particles that have a diameter of 50-100nm. Since Grinnemo taught the use and administering of MSCs and MSC-derived extracellular microparticles as treatment for dilated cardiomyopathy, one with ordinary skill in the art would have had a reasonable expectation of success in combining the teachings of Grinnemo, Liang, and Lai to reach the conclusion that the microparticles secreted by MSCs that enhance tissue repair and reduce cardiac damage are microparticles with an average size of 1,000 nm or less, comprising factors responsible for mediating the therapeutic effects, such as PEDF. Additionally, a skilled artisan would have been motivated to practice the same or similar method to treat dilated cardiomyopathy and further investigate MSCs and the secreted factors through different techniques available at the time the invention was made, such as electron microscopy, and would have observed that the microparticles secreted by MSCs have a size or diameter of less than 1,000 nm. 

Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Claims 1, 2, 4, 6-11, 14, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Grinnemo et al. (WO 2015/076717 A2, 2015) (Ref. of Record) in view of Tsubata et al. (The Journal of Clinical Investigation, 2000) (Ref. of Record). 

The limitation in claims 1, 10 and 11 of “administering at least one selected from the group consisting of mesenchymal stem cells and microparticles derived from mesenchymal stem cells” will be interpreted hereupon as “administering at least one selected from the group consisting of mesenchymal stem cells and microparticles derived from mesenchymal stem cells to a subject in need thereof”. 

With respect to claims 1, 10 and 11, Grinnemo teaches methods of culturing mesenchymal stem cells (MSCs) and treating cardiac diseases and disorders, including dilated cardiomyopathy, by administering the MSCs and/or extracellular vesicles derived from said MSCs to a patient (pg. 1, par. 1; pg. 6, par. 1; claim 9). The limitations of “for inhibiting fibrosis” in claim 10 and “for inhibiting cardiac hypertrophy” in claim 11 would be inherent results of practicing the claimed methods. With respect to claim 2, Grinnemo teaches that the treatment methods involve extracellular vesicles (microparticles) derived from the MSCs (pg. 3, par. 1). Since the vesicles are derived from the MSCs, the capacity of the MSCs to secrete microparticles (vesicles), as recited in claim 2, is evident and is inherent to the cells taught by Grinnemo. With respect to claims 4, 14 and 21, Grinnemo teaches that the extracellular vesicles (microparticles) may be exosomes obtainable from the MSCs (pg. 25, par. 5). With respect to claims 6, 19 and 21, Grinnemo teaches using allogeneic MSCs in the disclosed methods, and with respect to claim 7, Grinnemo teaches that the MSCs may be obtained from various tissues, including adipose tissue (pg. 11, par. 3; pg. 1, par. 2; pg. 16, par. 1). With respect to claim 9, Grinnemo teaches that the MSCs are cryopreserved (pg. 1, par. 3; pg. 22, par. 3). 

With respect to claim 8, Grinnemo teaches methods of culturing mesenchymal stem cells (MSCs) and treating cardiac diseases and disorders, including dilated cardiomyopathy, by administering the MSCs and/or extracellular vesicles derived from said MSCs to a patient (pg. 1, par. 1; pg. 6, par. 1; claim 9). Grinnemo does not teach treating specifically inheritable dilated cardiomyopathy. However, Tsubata teaches the concept of a final common pathway of hereditary cardiovascular diseases with similar phenotypes, in which mutations in genes encoding proteins essential for similar functions or that participate in a common pathway cascade cause the disease (pg. 655, right column, par.2). Tsubata teaches that a final common pathway of cardiovascular disease exists, whether the disease results from inflammation, autoimmune or genetic causes (pg. 659, left column, par. 1). Furthermore, Tsubata identified mutations in the δ-sarcoglycan gene that are responsible for familial and idiopathic cases of dilated cardiomyopathy, and (656, left column, par. 3). 
Thus, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the claimed invention to treat inheritable dilated cardiomyopathy with the claimed method because Tsubata taught that dilated cardiomyopathy could be the result of abnormalities in specific genes involved in common pathways of the disease, regardless of whether the disease is hereditary (inheritable), idiopathic or familial. A skilled artisan would have been motivated to use the same treatment for familial, idiopathic and inheritable dilated cardiomyopathy with a reasonable expectation of success based on Tsubata’s teachings that different types of dilated cardiomyopathies, which have similar phenotypes and common symptoms, are caused by mutations in specific genes participating in a common pathway cascade.

Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Conclusions

No claims are allowed.








Examiner Contact Information
	 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYTEE M CONTES DE JESUS whose telephone number is (571)272-1493. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on (571) 272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAYTEE MARIE CONTES DE JESUS/Examiner, Art Unit 1632                                                                                                                                                                                                        
/EMILY A CORDAS/Primary Examiner, Art Unit 1632